Per Curiam.
This appeal involves a domestic relations matter in which appellant questions a variety of matters, including the award of the custody of the parties’ minor child to the appellee. Upon our de novo review we conclude that the record fails to show an abuse of discretion with respect to any of the matters raised by appellant. The judgment of the district court is therefore affirmed.
Appellant shall pay the costs of this appeal, including $750 to apply toward the services of appellee’s attorney in this court.
Affirmed.